GREEN, Judge.
Interiors by Sharman, Inc. (Interiors), plaintiff below, appeals from a post-judgment order denying its motion for attorney’s fees and costs. We affirm without comment that portion of the order which denied attorney’s fees, but reverse and remand as to costs.
Section 57.041, Florida Statutes (1997), provides, in pertinent part, that “the party recovering judgment shall recover all of his or her legal costs and charges which shall be included in the judgment.” See also Luizza v. Yaeger, 571 So.2d 600 (Fla. 2d DCA 1990) (holding that a prevailing party is entitled to costs). Interiors was the prevailing party below and provided to the trial court, by way of affidavit, evidence of costs incurred. Thus, the trial court erred in denying Interiors’ motion for costs, and we therefore remand this cause to the trial court for entry of an award of same.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and STRINGER, J., Concur.